Citation Nr: 0414952	
Decision Date: 06/09/04    Archive Date: 06/23/04

DOCKET NO.  03-03 059A	)	DATE
	)
	)

THE ISSUE

Whether there was clear and unmistakable error (CUE) in a 
June 23, 1998 decision wherein the Board denied entitlement 
to an effective date, prior to December 23, 1991, for the 
grant of compensation benefits for diplopia, left lateral 
gaze, pursuant to 38 U.S.C.A. § 1151 (West 1991).  

(The issues of whether new and material evidence has been 
submitted to reopen a claim of entitlement to an effective 
date, prior to December 23, 1991, for the grant of 
compensation benefits for diplopia, left lateral gaze, 
pursuant to 38 U.S.C.A. § 1151 (West 1991), and of 
entitlement to an increased rating for diplopia, left lateral 
gaze, are addressed in a separate decision of the Board under 
docket number 02-14 396).  


REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active military service from September 1964 
to July 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2003 motion from the moving party for 
revision or reversal, of a June 24, 1998 decision wherein the 
Board denied entitlement to an effective date, prior to 
December 23, 1991, for the grant of compensation benefits for 
diplopia, left lateral gaze, pursuant to 38 U.S.C.A. § 1151 
(West 1991).  


FINDINGS OF FACT

1.  In a decision issued on June 24, 1998, the Board denied 
entitlement to an effective date, prior to December 23, 1991, 
for the grant of compensation benefits pursuant to 38 
U.S.C.A. § 1151 (West 1991), for diplopia, left lateral gaze.  

2.  The record does not establish that the correct pertinent 
facts, as they were known on June 24, 1998, were not before 
the Board, or that the Board incorrectly applied statutory or 
regulatory provisions extant at that time, such that the 
outcome of the claim would have been manifestly different but 
for the error.  


CONCLUSION OF LAW

The June 24, 1998 decision of the Board denying entitlement 
to an effective date, prior to December 23, 1991, for the 
grant of compensation benefits for diplopia, left lateral 
gaze, pursuant to 38 U.S.C.A. § 1151 (West 1991), does not 
contain CUE.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. 
§§ 20.1403, 20.1404 (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter:  Duties to Notify & to Assist

Initially, the Board notes that it has been determined by the 
United States Court of Appeals for Veterans Claims (CAVC) 
that the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), is not applicable to claims alleging CUE.  
Livesay v. Principi, 15 Vet. App. 165 (2001).  Consequently, 
the provisions of the VCAA as well as VA's implementing 
regulations are not addressed in this decision.  


Criteria

A decision by the Board is subject to revision on the grounds 
of CUE.  If evidence establishes the error, the prior 
decision shall be reversed or revised.  For the purpose of 
authorizing benefits, a rating or other adjudicative decision 
of the Board that constitutes a reversal or revision of a 
prior decision of the Board on the grounds of CUE has the 
same effect as if the decision had been made on the date of 
the prior decision.  Review to determine whether CUE exists 
in a case may be instituted by the Board on the Board's own 
motion or upon request of the claimant.  A request for 
revision of a decision of the Board based on CUE may be made 
at any time after that decision is made.  Such a request 
shall be submitted directly to the Board and shall be decided 
by the Board on the merits, without referral to any 
adjudicative or hearing official acting on behalf of the 
Secretary.  38 U.S.C.A. § 7111 (West 2002).

Clear and unmistakable error is a very specific and rare kind 
of error.  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  38 C.F.R. § 20.1403(a) (2003).  

To warrant revision of a Board decision on the grounds of 
CUE, there must have been an error in the Board's 
adjudication of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was made.  If it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be clear and 
unmistakable.  38 C.F.R. § 20.1403(c) (2003).  

The following are examples of situations that are not CUE:  A 
new medical diagnosis that "corrects" an earlier diagnosis 
considered in a Board decision; the Secretary's failure to 
fulfill the duty to assist; or a disagreement as to how the 
facts were weighed or evaluated.  38 C.F.R. § 20.1403(d) 
(2003).  Additionally, CUE does not include the otherwise 
correct application of a statute or regulation where, 
subsequent to the Board decision challenged, there has been a 
change in the interpretation of the statute or regulation.  
38 C.F.R. § 20.1403(e) (2003).  

In general, review for clear and unmistakable error in a 
prior Board decision must be based on the record and the law 
that existed when that decision was made.  For Board 
decisions issued on or after July 21, 1992, a special rule 
provides for the inclusion of relevant documents possessed by 
VA not later than 90 days before such record was transferred 
to the Board for review in reaching that decision, provided 
that the documents could reasonably be expected to be part of 
the record.  38 C.F.R. § 20.1403(b)(1), (2) (2003).  See Bell 
v. Derwinski, 2 Vet. App. 611 (1992) (VA is deemed to have 
constructive knowledge of all VA records and such records are 
considered evidence of record at the time a decision is 
made); VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995) ("...an 
[agency of original jurisdiction's] failure to consider 
records which were in VA's possession at the time of the 
decision, although not actually before the AOJ, may 
constitute clear and unmistakable error....").  

The Board decision at issue here was completed in 1998; 
hence, the provisions provided in 38 C.F.R. § 20.1403(b)(1), 
(2) are applicable.  However, there is no indication that 
there are any relevant documents possessed by VA that should 
be associated with the file.  

With respect to the final provisions of the regulations 
pertaining to the adjudication of motions for revision or 
reversal of prior Board decisions on the grounds of CUE, the 
definition of CUE was based on prior rulings of the CAVC.  
More specifically, it was observed that Congress intended 
that VA adopt the CAVC's interpretation of the term "CUE."  
In fact, as was discussed in the notice of proposed 
rulemaking (NPRM), 63 Fed. Reg. 27534, 27536 (1998), the 
sponsor of the bill that became the law specifically noted 
that the bill would "not alter the standard for evaluation 
of claims of CUE."  143 Cong. Rec. 1567, 1568 (daily ed. 
April 16, 1997) (remarks of Rep. Evans, sponsor of H.R. 1090, 
in connection with House passage).  Therefore, the Board is 
permitted to seek guidance as to the existence of CUE in 
prior Board decisions based on years of prior CAVC decisions 
regarding CUE.  

As stated by the CAVC in Damrel v. Brown, 6 Vet. App. 242, 
245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992)), for CUE to exist:  

(1) [e]ither the correct facts, as they 
were known at that time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated), or the statutory 
or regulatory provisions extant at the 
time were incorrectly applied, (2) the 
error must be "undebatable" and the 
sort "which, had it not been made, would 
have manifestly changed the outcome at 
the time it was made," and (3) a 
determination that there was [clear and 
unmistakable error] must be based on the 
record and law that existed at the time 
for the prior adjudication in question.  

The CAVC has consistently stressed the rigorous nature of the 
concept of CUE.  "Clear and unmistakable error is an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts; it 
is not mere misinterpretation of facts."  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  CUE "are errors 
that are undebatable, so that it can be said that reasonable 
minds could only conclude that the original decision was 
fatally flawed at the time it was made."  Russell, 3 Vet. 
App. at 313.  

"It must always be remembered that [clear and unmistakable 
error] is a very specific and rare kind of 'error.'"  
Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  The mere 
misinterpretation of facts does not constitute CUE.  
Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  A 
disagreement with how the Board evaluated the facts also does 
not constitute CUE.  Luallen v. Brown, 8 Vet. App. 92, 95 
(1995).  

At the time of the June 1998 Board decision denying 
entitlement to an effective date prior to December 23, 1991, 
for the grant of compensation benefits for diplopia, left 
lateral gaze, pursuant to 38 U.S.C.A. § 1151 (West 1991), the 
governing laws and regulations provided that the effective 
date of an evaluation and award of compensation based on an 
original claim will be the day following separation from 
active service or date entitlement arose if claim is received 
within one year after separation from service; otherwise, the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a) (West 1991); 
38 C.F.R. § 3.400 (1998).  

Where compensation is awarded or increased pursuant to a 
liberalizing law, the effective date of such award or 
increase shall be fixed in accordance with the facts found, 
but shall not be earlier than the effective date of the act 
or administrative issue.  If a claim is reviewed at the 
request of the claimant more than one year after the 
effective date of the law or VA issue, benefits may be 
authorized for a period of one year prior to the date of 
receipt of such request.  38 C.F.R. § 3.114(a)(3) (1997).  

A specific claim in the form prescribed by the VA must be 
filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a) 
(West 1991); 38 C.F.R. § 3.151(a) (1997).  

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  




Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  38 C.F.R. 
§ 3.155 (1997).  

A report of examination or hospitalization, which meets 
certain requirements, will be accepted as an informal claim 
for benefits if the report relates to a disability which may 
establish entitlement.  38 C.F.R. § 3.157(a) (1997).  

The Board first notes that the moving party has properly 
complied with the pleading requirements to make a valid claim 
of CUE with a Board decision.  A February 2003 statement was 
accepted as the motion.  The motion identified the moving 
party's name and the claim number.  The decision in which it 
is asserted that there is CUE has been identified, i.e., the 
June 1998 decision wherein the Board denied entitlement to an 
effective date prior to December 23, 1991, for the grant of 
compensation benefits for diplopia, left lateral gaze, 
pursuant to 38 U.S.C.A. § 1151 (West 1991).  The motion also 
clearly alleges facts about the circumstances regarding the 
initial diagnosis of the condition.  See 38 C.F.R. § 20.1404 
(2003).  

In its June 24, 1998 decision, the Board concluded that the 
veteran was not entitled to an effective date prior to 
December 23, 1991, for the grant of compensation benefits for 
diplopia, left lateral gaze, pursuant to 38 U.S.C.A. § 1151 
(West 1991).  The Board found that the veteran's initial 
claim for this benefit was received by the RO on May 21, 
1992.  Nevertheless, when the benefit was granted, the RO 
assigned December 23, 1991, the date a claim had been 
received for an increased rating for his service-connected 
nervous condition.  (This error was in the veteran's favor 
and was not corrected).  

The Board found that there was no communication or action in 
the file dated prior to December 23, 1991, that could be 
considered an informal claim for diplopia pursuant to 38 
U.S.C.A. § 1151.  See 38 C.F.R. § 3.155.  

Furthermore, although the file contained VA medical reports 
dated in 1977 that showed the veteran complained of eye 
problems, including diplopia, the Board pointed out that 
38 C.F.R. § 3.157 only applied to claims for an increase or 
to reopen a previously denied claim.  See Crawford v. Brown, 
5 Vet. App. 33, 35-6 (1993); and Lalonde v. West, 12 Vet. 
App. 377, 382 (1999).  

The veteran's claim for diplopia had never been previously 
denied (on any basis) and he was not filing a claim for an 
increase.  Hence, the reports of treatment alone, absent any 
communication from the veteran that identified the benefit 
sought could not be accepted as an informal claim for 
benefits.  As such, under the effective date laws and 
regulations, the appropriate effective date was the date of 
receipt of his claim because it was later than the date 
entitlement arose.  See 38 C.F.R. § 3.400.  These conclusions 
do not amount to legal error.  

In April 2003, the veteran's representative argued that the 
Board erred in June 1998 because it inappropriately 
characterized the issue before it as "entitlement to 
effective date earlier than December 23, 1991, for a grant of 
service connection for diplopia, pursuant to 38 U.S.C.A. 
§ 1151."  He asserted that the incorrect use of the word 
"service connection" in reference to a grant of benefits 
under 38 U.S.C.A. § 1151 amounted to legal error.  The Board 
disagrees.  

At the time of the veteran's claim, 38 U.S.C.A. § 1151 (1991) 
specifically provided that "[w]here any veteran shall have 
suffered an injury, or an aggravation of an injury, as the 
result of hospitalization, medical or surgical treatment . . 
.that results in additional disability to or the death of the 
veteran,  . . . disability or death compensation . . . shall 
be awarded in the same manner as if such disability, 
aggravation, or death were service-connected."(emphasis 
added).  

Therefore, the Board finds that the use of the words service 
connection in reference to the grant of benefits pursuant to 
38 U.S.C.A. § 1151 cannot be considered a legal error, 
particularly in light of the fact that the phrasing of the 
issue did not alter in any way the relevant laws and 
regulations that were applicable to the claim for an earlier 
effective date.  

The veteran's representative also argues that the veteran's 
VA treatment reports dated in 1977 should have been 
considered an informal claim such that the effective date 
assigned could be one year prior to the receipt of the formal 
claim, i.e., May 21, 1991.  However, as explained above, and 
as explained by the Board in its June 1998 decision, 38 
C.F.R. § 3.157 was inapplicable to the veteran's case because 
it was an initial claim, not a claim to reopen or a claim for 
an increase in compensation.  

In conclusion, the Board finds that the correct laws and 
facts were before the Board in June 1998, and that the 
decision was supported by the record in existence at that 
time.  The Board's decision outlined and correctly applied 
all the relevant laws and regulations in existence at the 
time of the June 1998.  

In the absence of the kind of error of fact or law which 
would compel the conclusion that the result would have been 
manifestly different but for the error, there is simply no 
basis upon which to find CUE in the June 24, 1998 decision 
wherein the Board denied entitlement to an effective date, 
prior to December 23, 1991, for the grant of compensation 
benefits for diplopia, left lateral gaze, pursuant to 
38 U.S.C.A. § 1151 (West 1991).  Accordingly, the veteran's 
motion for revision of that decision must be denied.  


ORDER

The motion for revision of a June 24, 1998 decision wherein 
the Board denied entitlement to an effective date, prior to 
December 23, 1991, for the grant of compensation benefits for 
diplopia, left lateral gaze, pursuant to 38 U.S.C.A. § 1151 
(West 1991), on the basis of CUE, is denied.  



                       
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


YOUR RIGHTS TO APPEAL OUR DECISION ON YOUR MOTION FOR REVIEW FOR CLEAR AND 
UNMISTAKABLE ERROR


The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision on your motion for the Board to review one or more of 
its final decisions for clear and unmistakable error (CUE). If you are 
satisfied with the outcome of this decision, you do not need to do 
anything. However, if you are not satisfied with this decision, you have 
the following options, which are listed in no particular order of 
importance: 

?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision. 

None of these things is mutually exclusive -you can do all three at the 
same time if you wish. However, if you file a Notice of Appeal with the 
Court and motion with the Board at the same time, this may delay your case 
because of jurisdictional conflicts. If you file a Notice of Appeal with 
the Court before you file a motion with the BVA, the BVA will not be able 
to consider your motion without the Court's permission. 

There is no time limit for filing a motion for reconsideration or a motion 
to vacate with the Board. 

How long do I have to start my appeal to the Court? You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the Court. If you also want 
to file a motion for reconsideration or a motion to vacate, you will still 
have time to appeal to the Court. As long as you file your motion(s) with 
the Board within 120 days of the date this decision was mailed to you, you 
will then have another 120 days from the date the BVA decides the motion 
for reconsideration or the motion to vacate to appeal to the Court. You 
should know that even if you have a representative, as discussed below, it 
is your responsibility to make sure that your appeal to the Court is filed 
on time. 

How do I appeal to the United States Court of Appeals for Veterans Claims? 
Send your Notice of Appeal to the Court at: 

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's website on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website. The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision. See 38 C.F.R. 20.1090 --20.1003. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Address your letter to: 

Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision.






VA 
FORM
JUN 
2003(R
S) 
 4597b  Page 1                                                                                                                                                       
Continued

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. See 38 
C.F.R. 20.904. For example, you were denied your right to representation 
through action or inaction by VA personnel, you were not provided a 
Statement of the Case or Supplemental Statement of the Case, or you did not 
get a personal hearing that you requested.  You can also file a motion to 
vacate any part of this decision on the basis that the Board allowed 
benefits based on false or fraudulent evidence submitted by or on behalf of 
the appellant. Send this motion to the address above for the Director, 
Management and Administration, at the Board.  Remember, the Board places no 
time limit on filing a motion to vacate, and you can do this at any time.  
However, if you also plan to appeal this decision to the Court, you must 
file your motion within 120 days from the date of this decision. 

Can someone represent me in my appeal? Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you. An accredited representative of a 
recognized service organization may represent you free of charge. VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA.  An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso. You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, you should write directly to the Court for information. Upon request, 
the Court will provide you a state-by-state listing of persons admitted to 
practice before the Court who are available to represent appellants. This 
information is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me? Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations. An 
attorney can also charge you for representing you before the Court. VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases: An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan. For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 








VA 
FORM
JUN 
2003(R
S) 
 4597b   Page 2



